Filed 11/15/22 1351 Orizaba Avenue v. Nissani CA2/8
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 1351 ORIZABA AVENUE, LLC,                                           B305765

           Cross-complainant and                                     Los Angeles County
           Respondent,                                               Super. Ct. No. BC651307

           v.

 HOOMAN MICHAEL NISSANI,

           Cross-defendant and
           Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, David Sotelo, Judge. Affirmed.
      McCreary and Duncan J. McCreary for Cross-defendant
and Appellant.
      Madden, Jones, Cole & Johnson and Montgomery Cole for
Cross-complainant and Respondent.
                     ____________________
       HTL Automotive, Inc. and Hooman Michael Nissani
(together, Tenant) leased commercial property from 1351 Orizaba
Avenue, LLC (Landlord). The lease obliged Tenant to repair the
property, to maintain it, and to surrender it in good order. The
lease addendum warned “the roof of the Premises leaks.” Tenant
did not repair the property during the entire nine-year lease term
and surrendered it in bad shape. The parties sued each other,
with Tenant seeking damages from environmental remediation
efforts unrelated to any roof leaks, and Landlord seeking unpaid
rent, late fees, and damages relating to the property’s condition.
After a bench trial, the trial court awarded Landlord roughly
$750,000 and Tenant nothing. We affirm. Tenant failed to
demonstrate reversible error.
       As in other appeals, we presume the trial court reached the
right result. (Jameson v. Desta (2018) 5 Cal.5th 594, 608–609.)
Appellants have the burden to establish error justifying reversal
by presenting pertinent legal authority and factual analysis
supported by appropriate record citations. (Ibid.; Keyes v. Bowen
(2010) 189 Cal.App.4th 647, 655.) They also must provide a
summary of significant facts of record and must state the facts
fairly. (Cal. Rules of Court, rule 8.204(a)(2)(C); Fernandes v.
Singh (2017) 16 Cal.App.5th 932, 940–941, 944.) As we will
explain below, Tenant failed to carry its burden here.
       The following principles guide our review. Generally, the
meaning of the parties’ contract is a legal question subject to our
independent review. (See Bear Creek Master Assn. v. Southern
Cal. Investors, Inc. (2018) 28 Cal.App.5th 809, 818–819.) To the
extent Tenant’s appeal challenges the trial court’s factfinding, we
determine whether substantial evidence supports the
findings. (Schmidt v. Superior Court (2020) 44 Cal.App.5th 570,




                                 2
581–582.) Finally, we review a trial court’s refusal to exclude
expert testimony for abuse of discretion. (Burton v. Sanner
(2012) 207 Cal.App.4th 12, 18, 22.)
        We now turn to Tenant’s three appellate arguments.
                                     I
        Tenant first contends the damages award was improper
because “a significant portion” of it arose from conditions (a leaky
roof) that predated the lease, and a tenant is not responsible for
improving the landlord’s property. There are multiple problems
with this contention.
                                     A
        Tenant relies entirely on distinguishable cases involving
different leases.
        This lease makes Tenant solely responsible for repairs and
maintenance, including restorations and replacements when
needed to keep the property in good order. We excerpt the key
language from the section titled “Maintenance; Repairs, Utility
Installations; Trade Fixtures and Alterations” and include the
subsection titles. The emphasis is ours:
        Section 7.1(a), Lessee’s Obligations: “Lessee shall, at
Lessee’s sole expense, keep the Premises . . . in good order,
condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are
reasonably or readily accessible to Lessee, and whether or not the
need for such repairs occurs as a result of Lessee’s use, any prior
use, the elements or the age of such portion of the Premises),
including, but not limited to, all equipment or facilities, such as
. . . walls (interior and exterior), foundations, ceilings, roofs, roof
drainage systems, floors, windows, doors . . . located in, on, or
adjacent to the Premises. Lessee in keeping the Premises in good




                                   3
order, condition and repair, shall exercise and perform good
maintenance practices, . . . . Lessee’s obligations shall include
restorations, replacements or renewals when necessary to keep the
Premises and all improvements thereon or a part thereof in good
order, condition and state of repair.”
       Section 7.2, Lessor’s Obligations: “it is intended by the
Parties hereto that Lessor have no obligation, in any manner
whatsoever, to repair and maintain the Premises, or the
equipment therein, all of which obligations are intended to be
that of the Lessee. It is the intention of the Parties that the
terms of this Lease govern the respective obligations of the
Parties as to maintenance and repair of the Premises, and they
expressly waive the benefit of any statute now or hereafter in
effect to the extent it is inconsistent with the terms of this
Lease.”
       Section 7.4(c), Surrender; Restoration: “Lessee shall
surrender the Premises by the Expiration Date or any earlier
termination date, with all of the improvements, parts and
surfaces thereof broom clean and free of debris, and in good
operating order, condition and state of repair, ordinary wear and
tear excepted. ‘Ordinary wear and tear’ shall not include any
damage or deterioration that would have been prevented by good
maintenance practice.”
       The addendum to the lease states: “Lessee will assume all
obligations and liability with respect to use, maintenance, repair
or possession of the Premises during the term of the Lease.
Lessee will at Lessee’s own expense maintain the property in
good mechanical condition and running order, allowing for
reasonable wear and tear.”




                                4
       As mentioned, the addendum also told Tenant the roof
leaks and therefore alerted Tenant to a specific area in need of
repair and maintenance. Yet Tenant concedes it made no repairs
during the tenancy. Tenant has not established the trial court
erred in concluding that the lease was unambiguous and that
Landlord “is entitled to recover damages for the reasonable cost
of repairing the damage to the premises caused by the abject
failure of [Tenant] to perform any maintenance or repair for over
nine years.”
       As for Tenant’s cases, Haupt v. La Brea Heating & Air
Conditioning Co. (1955) 133 Cal.App.2d.Supp. 784, 788–789 is
distinguishable because the lease there, unlike the one here, had
no provision regarding the tenant’s duty to make repairs other
than a provision regarding the floor; the court accordingly found
awarding roof-related damages was improper. Haupt made clear
there is no burden to improve property absent an express
covenant to do so. (Ibid.)
       In Lynn v. De Pue Warehouse Co. (1962) 198 Cal.App.2d
742, 743–744, 746–747 (Lynn), the court found property damage
met various exceptions to the tenant’s covenant to repair and
therefore was the landlord’s responsibility under the lease.
Tenant points to no applicable lease exception here.
       Iverson v. Spang Industries, Inc. (1975) 45 Cal.App.3d 303,
310–311 (Iverson) and Kanner v. Globe Bottling Co. (1969) 273
Cal.App.2d 559, 563, 565–566 (Kanner) rely on Haupt and Lynn
and do not involve repair and replacement provisions like those
here. Thus their comments regarding a tenant’s general lack of
duty to improve property or to repair preexisting damage are not
controlling.




                                5
       In dicta, most of these cases mention a general rule of
interpreting repair covenants to avoid an unwarranted burden of
improvement on tenants. (Lynn, supra, 198 Cal.App.2d at p. 746;
Iverson, supra, 45 Cal.App.3d at p. 310; Kanner, supra, 273
Cal.App.2d at p. 565.) But Tenant’s trial court and appellate
court presentations do not establish any such burden was
unwarranted here, in light of the lease language and Tenant’s
failure to make any repairs during the lease term.
                                  B
       The second problem with Tenant’s damages argument is it
springs from a faulty premise. Tenant maintains it was
undisputed the roof was dilapidated at the start of the lease.
This is incorrect, and there was substantial evidence that much
roof-related damage arose during the tenancy. Landlord
witnesses testified there was one leak at the outset of the lease,
roof cracks present at that time are not uncommon and were
repairable, and the property was in “decent shape” before Tenant
leased it; but after the tenancy, water poured into the building
everywhere “like a waterfall,” the roof was “severely
compromised” and beyond repair, and the water damage was,
according to one expert, “probably the worst situation” he had
ever seen.
       Nissani and other Tenant witnesses disputed the roof was
ever in good shape, claiming the preexisting roof damage and
leaks were extensive. The trial court sided with Landlord’s
witnesses over Tenant’s. We may not substitute the trial court’s
assessment of witnesses’ credibility with ours.
                                  C
       A third problem relates to Tenant’s insufficient argument
and presentation of the facts.




                                6
       Landlord’s claimed damages concerned physical damage to
many parts of the property, including damage seemingly
unrelated to roof leaks. For example, there was testimony about
removed bathrooms, a nonfunctioning/“deconstructed” HVAC
system, a damaged sprinkler system, and doors with holes and
missing or broken push bars. Yet Tenant’s briefs never spell out
what damage the award covers. Tenant says Landlord should
not have received a new roof and other repairs necessitated by
“the leaking roof” but never identifies what these repairs are.
(There was testimony the property actually was five connected
buildings with either wood or metal roofs.) Accordingly, even if
Tenant’s broad arguments about roof and related water damage
were correct, Tenant has not established how the award is
erroneous using references and citations to the evidence.
       Our job is not to develop appellants’ arguments for them or
to scour the record for evidence supporting their positions. (See
United Grand Corp. v. Malibu Hillbillies, LLC (2019) 36
Cal.App.5th 142, 153, 156; see also Nielsen v. Gibson (2009) 178
Cal.App.4th 318, 324 [“[A]n appellant must not only present an
analysis of the facts and legal authority on each point made, but
must also support arguments with appropriate citations to the
material facts in the record. If he fails to do so, the argument is
forfeited.”].)
                                  II
       Tenant next argues Landlord improperly passed off its
renovation costs through its expert, and the trial court should
have excluded this expert’s testimony. The expert studied the
damage to the property, determined what it would cost to repair
the damage, and tried to include only repairs attributable to the
damage in his report, not upgrades or improvements. He




                                 7
admittedly did not know the condition of the property at the
outset of the tenancy; he got involved in the property after
Tenant left.
      This does not mean the testimony was irrelevant or
improper, however, as the Landlord’s principal was a gatekeeper
on damages: he was familiar with the condition of the property
before the tenancy and testified he only sought damages
attributable to the tenancy, excluding normal wear and tear, and
he did not include renovations. The expert’s testimony was
needed to establish the costs of remedying the damage identified.
It was relevant. The trial court properly noted Tenant’s
objections went to the weight of the evidence and properly
permitted the testimony.
                                  III
      Finally, Tenant argues the waste cause of action fails
because there was no evidence of a substantial or permanent
diminution of the property’s market value, as required under
cases like Smith v. Cap Concrete, Inc. (1982) 133 Cal.App.3d 769,
776–777. Proof of the amount of property damage is not enough,
Tenant maintains. But Smith signals courts can infer a drop in
market value from certain property conditions, and the roof-
related testimony of Landlord’s witnesses highlighted above
arguably suffices. (Id. at pp. 777–778; see also id. at p. 777 [loss
of market value is a measure that “will be applied flexibly”].)
      Even if it did not, the trial court’s finding of waste was
harmless: the court did not segregate damages between
Landlord’s two causes of action (breach of contract and waste)
and did not say what damages, if any, were attributable to the
waste claim alone.




                                 8
      Tenant has established neither improper damages nor
error requiring reversal.
                          DISPOSITION
      We affirm the judgment and award costs to 1351 Orizaba
Avenue, LLC.



                                           WILEY, J.


We concur:



             STRATTON, P. J.




             HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 9